Per Curiam:

The evidence objected to did not tend to prove another crime. Only one place was in question, and that was fully identified. It will not be assumed that the court’s remark addressed to counsel in ruling on the admissibility of this evidence was prejudicial, and any possibility of injury to the appellant’s substantial rights was removed by the instructions to the jury. While generally an instruction like the seventeenth should not be given, prejudice will not be presumed, and none appears. The eighth and ninth instructions have been approved many times. The affidavit relating to the conduct of the *804county attorney does not pretend to describe the odors emitted when the bottle was, broken and consequently does not show that the jury gained any information thereby damaging to the .appellant.
The judgment of the district court is affirmed.